               Case 2:17-cr-00273-RSM Document 57 Filed 01/19/21 Page 1 of 2




 1                                                            Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
          UNITED STATES OF AMERICA,                       NO. CR17-273 RSM
10
                               Plaintiff,
11                                                      ORDER GRANTING MOTION TO
                                                        SEAL EXHIBIT A TO
12
                                                        GOVERNMENT’S RESPONSE TO
                          v.
13                                                      DEFENDANT’S MOTION FOR
                                                        COMPASSIONATE RELEASE
14
          MEHDI MALEK GHASSABI,                         PURSUANT TO 18 U.S.C.
15                                                      § 3582(c)(1)(A)
                               Defendant.
16
17
             This matter has come before the Court on the motion to seal Exhibit A to
18
     Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to 18
19
     U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case and
20
     finds there are compelling reasons to permit the filing under seal of the Exhibit A to
21
     Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to 18
22
     U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
23
     //
24
     //
25
     //
26
     //
27
     //
28
      Sealing Order                               -1                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Ghassabi, CR17-273 RSM
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:17-cr-00273-RSM Document 57 Filed 01/19/21 Page 2 of 2




 1         IT IS HEREBY ORDERED that Exhibit A to Government’s Response to
 2 Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)
 3 be filed under seal.
 4         DATED this 19th day of January, 2021.
 5
 6
 7
 8
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 9
10
     Presented by:
11
12 /s/ Vincent T. Lombardi
   VINCENT T. LOMBARDI
13 Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                               -2                 UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     United States v. Ghassabi, CR17-273 RSM
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
